DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1, 5-7, 9, 11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auvray et al. (8829352) in view of Clark (2005/0006132).
 	Auvray et al. (Fig. 6) discloses a cable comprising a first pair of conductors comprising a first conductor surrounded by a flame-retardant layer (26) and an LSZH insulation (28) and a second conductor surrounded by a flame-retardant layer (26) and an LSZH insulation (28), wherein the first pair has a first lay length; a second pair of conductors comprising a first conductor surrounded by a flame-retardant layer (26) and an LSZH insulation (28) and a second conductor surrounded by a flame-retardant layer (26) and an LSZH insulation (28), wherein the second pair has a second lay length; and an outer jacket (12), wherein the flame-retardant layer (26) is formed of polypropylene (col. 2, line 25) (re claims 1 and 9).  Auvray et al. also discloses a third pair of conductors comprising a first conductor surrounded by a flame-retardant layer (26) and an LSZH insulation (28) and a second conductor surrounded by a flame-retardant layer (26) and an LSZH insulation (28); and a fourth pair of conductors comprising a first conductor surrounded by a flame-retardant layer (26) and an LSZH insulation (28) and a second conductor surrounded by a flame-retardant layer (26) and an LSZH insulation (28) (re claim 9).

 	Although not disclosed by Auvray et al., it would have been obvious to one skilled in the art to modify the flame-retardant layer (26) of Auvray et al. to be a tape wrapping around the conductor to improve the cable flexibility since wrapping a tape around a conductor to form an insulation layer is known in the art.
 	Clark discloses a cable comprising shield (119) surrounding a plurality of pairs of conductors.  It would have been obvious to one skilled in the art to surround the pairs of conductors of Auvray et al. with a shield as taught by Clark to provide an electrical shielding means for the conductors.
 	Clark discloses each pair of conductors having a lay length that is at least 0.25 inches greater than or less than each of the other pairs present in the cable (Table 1, 1 & 2 = .744 - .504 = .240; 1 & 3 = .543 - .504 = .039; 1 & 4 = .898 - .504 = .394; 2 & 3 = .744 - .543 = .201; 2 & 4 = .898 - .744 = .154; 3 & 4 = .898 - .543 = .355, each pair having a lay length that is at least 0.25 in. greater than OR at least 0.25 in. less than).  It would have been obvious to one skilled in the art to apply the teaching of Clark in the cable of Auvray et al. to prevent cross-talk among the pairs.  It is noted that since the modified cable of Auvray et al. 
  	Modified cable of Auvray et al. also discloses the conductors being copper wire (re claims 5 and 16); the cable further comprising a third pair and a fourth pair, each conductor in the third and fourth pairs surrounded by a flame-retardant tape and an LSZH insulation (re claim 7); each pair of conductors having a distinct lay length (re claim 11).
 	Re claims 5 and 16, it would have been obvious that depending on the required transmission capacity, one skilled in the art would use 18 AWG wire for the conductors of Auvray et al. since 18 AWG wire is known in the art for being used electrical conductors.
 	Re claim 6, Clark discloses the cable further comprising a drain wire (123) formed of a conductive material.  It would have been obvious to one skilled in the art to include a drain wire in the cable of Auvray et al. to provide a grounding means in the cable as taught by Clark.
 	Re claims 18-20, Auvray et al. and Clark further disclose a method of forming a data cable, comprising arranging a first pair of conductors to have a first lay length, wherein the first pair of conductors includes a flame-retardant tape and LSZH insulation; arranging a second pair of conductors to have a second lay length that is unequal to the first lay length, wherein the second pair of conductors .

6.	Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Auvray et al. in view of Clark as applied to claims 1 and 9 above, and further in view of Neveux et al. (9520210).
 	Neveux et al. discloses a cable comprising a shield which is implemented with a metal and a polymeric material, wherein the metal is copper and the polymeric material is polyester (col. 9, lines 4-12).  It would have been obvious to one skilled in the art to use the shield as taught by Neveux et al. for the shield in the modified cable of Auvray et al. to meet the specific use of the resulting cable since an electrical cable shield can be formed of a metal braid, a metal foil, or a composite metal/polymer.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Auvray et al. in view of Clark as applied to claim 1 above, and further in view of Fujimoto et al. (9530536).
 	Claim 21 additionally recites the LSZH insulation (outer layer) having a thickness of between 0.01 in. and 0.06 in.  Fujimoto et al. discloses a cable comprising an insulated conductor comprising an insulation formed of an inner layer and an outer layer (30), wherein the outer layer has a thickness of between 0.01 in. and 0.06 in. (col. 9, line 63, 0.3 mm = 0.012 in.).  It would have been obvious to one skilled in the art to provide the LSZH (outer layer) of Auvray et al. with the thickness taught by Fujimoto et al. to meet the specific use of the resulting cable.

Response to Arguments
8.	Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
 	Applicant argues that without the benefit of any cited reference, examiner states that it would have been obvious to one skilled in the art to modify the flame-retardant layer of Auvray to be a tape.  Examiner would disagree because in the 
 	Applicant argues that the structure and materials asserted by the examiner as forming the claimed cable are not fully disclosed in the combination of Auvray and Clark.  Examiner would disagree because the combination of Auvray and Clark does disclose the flame-retardant tape, a shield surrounding the first and second pairs, each pair having a lay length that is at least 0.25 inches greater than or less than each of the other pairs present in the cable, and the flame-retardant tape being formed of polypropylene.  Accordingly, Auvray and Clark do teach the invention as claimed.
 	Applicant argues that Auvray indicates that the tape is polypropylene which will ignite and burn off within the first 15 minutes of the flame test.  Thus, the assertion that "since the modified cable of Auvray et al. comprises structure and material as claimed, it would meet the requirements for a UL 2196 flame test, including a subsequent hose stream test" is not supported by the art of record.  Examiner would disagree because Auvray discloses layer 26 made from flame resistant polypropylene, not just polypropylene as argued by the applicant.
 	Applicant argues that there is no disclosure in Auvray to support that the material could pass an ANSI/UL 2196 & CAN/ULC-S139 test.  The test the Auvray cable is designed for is NFPA 262.  Examiner would disagree, “[w]here, as In re Best, 562 F.2d 1252, 1255 (CCPA 1977); see also In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986).  In this case, the claimed and prior art products are structurally and materially identical.
 	With respect to claims 9 and 18, the above response regarding claim 1 would be equally applied herein.  

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847